Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 14-19 in the reply filed on 07/25/2022 is acknowledged.
Claims 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 01/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cavity”, “first driving device”, and “second driving device” and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraphs 0030 line 13 and 0031 line 18, first return air inlet 2 is referred to as first return air outlet 2.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “airflow driving device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The “airflow driving device” in claim 5 is interpreted as a fan, per paragraph 0038 of the specification: “The airflow driving device 7 can be, for example, a fan preferably arranged in the inner cavity of the second branch air duct portion 53”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (JPH07158899A), referring to the English translation dated 8/9/2022.
Regarding claim 1, Tsutsumi teaches
an air conditioning system for air conditioning of indoor space (ventilation control device of an air conditioner was installed in the ceiling) [0001], comprising 
an indoor unit body (main body 102), the indoor unit body comprising a cavity (right side area within main body 102) and a heat exchanger provided in the cavity (heat exchanger 114)
the air conditioning system further comprises at least one return air inlet connecting the indoor space to the cavity (suction duct 110 connected to room 106), the at least one return air inlet comprising a first return air inlet (inlet 109)
wherein the indoor unit body is located in an upper part of the indoor space, and the first return air inlet is located at a lower part of the indoor space (as shown on fig. 2, the main body 102 is located in the top half of the schematic with inlet 109 located in the bottom half of the schematic)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (JPH07158899A), referring to the English translation dated 8/9/2022, in view of Toshiaki (JPH11182893A), referring to the English translation dated 8/9/2022.
Regarding claim 2, Tsutsumi teaches the air conditioning system according to claim 1,
wherein the at least one return air inlet further comprises a second return air inlet located in the upper part of the indoor space (another return air duct merges with suction duct 110 in a perpendicular direction prior to entry into main body 102 as shown on fig. 2, the merging duct is located in the top half of the schematic)
Tsutsumi does not teach
the air conditioning system further comprises a first switch device, the first switch device connecting the cavity to at least one of the first return air inlet and the second return air inlet 
Toshiaki teaches
the air conditioning system further comprises a first switch device, the first switch device connecting the cavity to at least one of the first return air inlet and the second return air inlet (as shown on fig. 3A, switching damper f2 connects the air return of d1 to the cavity containing hot water coil e2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the switching damper f2 of Toshiaki to Tsutsumi, in order to allow for the return air flow volume to be controlled based on the desired state of the air conditioning system.

Regarding claim 3, Tsutsumi, as modified, teaches the air conditioning system according to claim 2,
wherein a cooking fume detection device is provided at the second return air inlet (it is possible to prevent the air contaminated by tobacco smoke and cooking is sent to the other chamber by the air-conditioning fan; smoke sensor unit 118, while not provided in the inlet itself as shown on fig. 2, is located within room 106 and thus is subject to the same air as what passes through the inlet 109) [0029]

Regarding claim 4, Tsutsumi, as modified, teaches the air conditioning system according to claim 2,
wherein the air conditioning system further comprises an exhaust duct, and the exhaust duct connects the second return air inlet to an outdoor space (forced exhaust damper 2 is normally discharged into the exhaust duct 105 side by the total heat exchange element 113 a portion of the air from the intake duct 110) [0025]

Regarding claim 5, Tsutsumi, as modified, teaches the air conditioning system according to claim 4,
wherein the air conditioning system further comprises an airflow driving device (ventilation fan 111), and the airflow driving device drives air in the indoor space to be exhausted to the outdoor space through the second return air outlet and the exhaust duct (through the intake duct 110 than the room 106a, dirty air a mix of cigarette smoke that has been sucked into the main body portion 102 without passing through the total heat exchange element 113, by the ventilation fan 111, directly forced exhaust It is discharged to the outdoor 103 duct 1 from the street exhaust duct 105) [0028]

Regarding claim 6, Tsutsumi, as modified, teaches the air conditioning system according to claim 2,
wherein an air inlet (room air circulation port 3) is provided in a cavity wall of the cavity (as shown on fig. 2)
the air conditioning system further comprises an air duct structure communicating with the air inlet, and the first return air inlet and the second return air inlet are arranged on the air duct structure (left side of main body 102 as shown on fig. 2, which contains flow passages for introducing air from intake duct 110, as well as exhausting air out of room air circulation port 3 and exhaust duct 105)

Regarding claim 7, Tsutsumi, as modified, teaches the air conditioning system according to claim 6,
wherein the air duct structure comprises a main air duct portion connected to the indoor unit body (area of main body 102 that comprises ventilation fan 111 and smoke sensor unit 118 as shown on fig. 2), and a plurality of branch air duct portions connected to the main air duct portion, and the first return air inlet and the second return air inlet are arranged on the branch air duct portion (as shown on fig. 2, connected to the inlet of intake duct 110 which branches out into the two air return ducts)

Regarding claim 8, Tsutsumi, as modified, teaches the air conditioning system according to claim 7, wherein:
(i)
the first switch device is disposed in an inner cavity of the main air duct portion (as shown on fig. 3A of Toshiaki, switching damper f2 is located on the wall of the cavity containing hot water coil e2)
the plurality of branch air duct portions comprise a first branch air duct portion and a second branch air duct portion, the first return air inlet being arranged on the first branch air duct portion, and the second return air inlet being arranged on the second branch air duct portion (as shown on fig. 2, one branch of the two inlets of intake duct 110 comes from two rooms 106 while the second branch connects perpendicularly from another set of rooms)
or (ii)
the first switch device is disposed in an inner cavity of the main air duct portion; or
 the plurality of branch air duct portions comprise a first branch air duct portion and a second branch air duct portion, the first return air inlet being arranged on the first branch air duct portion, and the second return air inlet being arranged on the second branch air duct portion

Regarding claim 9, Tsutsumi, as modified, teaches the air conditioning system according to claim 8, wherein: 
(i) 
the first branch air duct portion and the second branch air duct portion are arranged to extend in a vertical direction
or (ii) 
the first branch air duct portion or the second branch air duct portion are arranged to extend in a vertical direction(as shown on fig. 2 the first branch portion of intake duct 110 extending from the rooms 106 shown is arranged in a vertical direction)

Regarding claim 17, Tsutsumi, as modified, teaches the air conditioning system according to claim 4,
wherein the air conditioning system further comprises a second switch device (damper 2 as shown on fig. 2 of Tsutsumi), and the second switch device connects the exhaust duct to the second return air inlet, or disconnects the exhaust duct from the second return air inlet (as shown on fig. 2, damper 2 rotates to control airflow from intake duct 110 to either exit through exhaust duct 105 or continue circulating through the system)

Regarding claim 18, Tsutsumi, as modified, teaches the air conditioning system according to claim 17,
wherein the second switch device comprises a second baffle (baffle structure shown on fig. 2) and a second driving device that drives the second baffle to rotate (microcomputer 4 is provided so as to control the forced exhaust damper 2; therefore, since a microcomputer controls the damper 2, it is assumed that a driving device or motor exists to complete this action) [0026]
the second baffle is hinged to one side edge of the exhaust duct (hinged to forced ventilation duct 1, which acts as the connection means between intake duct 110 and exhaust duct 105)

Claim(s) 10-11, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (JPH07158899A), referring to the English translation dated 8/9/2022, in view of Toshiaki (JPH11182893A), referring to the English translation dated 8/9/2022, in further view of Tomitsu (JPH03127146U), referring to the English translation provided by the applicant on 1/12/2022.
Regarding claim 10, Tsutsumi, as modified, does not teach the air conditioning system according to claim 8,
wherein the first branch air duct portion is arranged inside a wall, and the first return air inlet is exposed outside the wall
Tomitsu teaches
wherein the first branch air duct portion is arranged inside a wall, and the first return air inlet is exposed outside the wall (as shown on fig. 1, a lower air passage 4 extends vertically down a wall and across a floor, and has an inlet that opens into the room in a direction away from the wall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the ducting arrangements of Tomitsu to Tsutsumi, in order to allow for different exit points within the space to be conditioned, therefore maximizing the air within the space that is treated by the system.

Regarding claim 11, Tsutsumi, as modified, teaches the air conditioning system according to claim 2,
wherein the air conditioning system is configured for air conditioning in a kitchen (In the ventilation control device of such a conventional air conditioner, for example, during the entire rooms operation, dirt and the smell of the air due to some smoke and cooking of tobacco that occurred in a room 106; presumably, the cooking would occur in a kitchen, so the system is therefore capable configured for use on a kitchen) [0014]
the second return air inlet is arranged on a ceiling of the kitchen or on a wall adjacent to the ceiling (as shown on fig. 2, the inlets 109 are arranged on the ceiling of the rooms 106, which would include the second branch taught in Tsutsumi)
Tsutsumi does not teach
the first return air inlet is arranged on a cabinet in the kitchen or arranged on a wall close to a floor of the kitchen
Tomitsu teaches
the first return air inlet is arranged on a cabinet in the kitchen or arranged on a wall close to a floor of the kitchen (as shown on fig. 1, lower air passage 4 extends vertically down a wall and across a floor, and has an inlet vent 32 which opens close to the floor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a return inlet near the floor as taught in Tomitsu in order to return air from a floor area in addition to a ceiling area.

Regarding claim 14, Tsutsumi, as modified, teaches the air conditioning system according to claim 7,
wherein the plurality of branch air duct portions comprises a first branch air duct portion (branch of intake duct 110 that extends horizontally as shown on fig. 2) and a second branch air duct portion (branch of intake duct 110 that extends vertically as shown on fig. 2)
Tsutsumi does not teach
one end of the first branch air duct portion is connected to the main air duct portion through a first port, and the first return air inlet is disposed at another end of the first branch air duct portion
Tomitsu teaches
one end of the first branch air duct portion is connected to the main air duct portion through a first port (outlet 32 connecting body 2 with lower air passage 4), and the first return air inlet is disposed at another end of the first branch air duct portion (vent 32 on the opposite end of lower air passage 4 from outlet 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the two air ducts of Tsutsumi wherein the first duct and second duct each enter main body 102 separately, as taught in Tomitsu, in order to simplify the return air arrangement so that the two ducts do not need to merge prior to entering the indoor unit body.

Regarding claim 15, Tsutsumi, as modified, teaches the air conditioning system according to claim 14,
wherein one end of the second branch air duct portion is connected to the main air duct portion through a second port, and the second return air inlet is disposed at another end of the second branch air duct portion (as shown on fig. 2, a port between the intake duct 110 and main body 102 is on the opposite end of intake duct 110 from inlet 109)

Regarding claim 16, Tsutsumi, as modified, teaches the air conditioning system according to claim 15,
wherein the first switch device comprises a first partition arranged between the first port and the second port (as shown on fig. 3A of Toshiaki, the switching damper f2 is disposed on a partition similar to the partition shown in Tsutsumi, which separates the areas between the second port of intake duct 110 and the first port as modified by Tomitsu, which would be located adjacent to intake duct 104 based on the location of outlet 21 on fig. 1 of Tomitsu), a first baffle hinged to the first partition (baffle structure shown on fig. 3A), and a first driving device driving the first baffle to rotate (based on the differing positions of switching dampers f1 and f2 on fig. 3A and 3B, it is assumed that a driving device or motor exists to rotate the switching dampers f1 and f2 into the desired position)

Regarding claim 19, Tsutsumi, as modified, teaches the air conditioning system according to claim 14,
wherein a cooking fume detection device is provided at the second return air inlet, and the cooking fume detection device is arranged inside the second branch air duct portion (it is possible to prevent the air contaminated by tobacco smoke and cooking is sent to the other chamber by the air-conditioning fan; smoke sensor unit 118, while not provided in the duct itself as shown on fig. 2 of Tsutsumi, is located within room 106 and at the exit of intake duct 110, thus is subject to the same air as what passes through the inlet 109 and intake duct 110) [0029]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762